Case 4:18-cv-00644 Document 65-7 Filed on 11/18/19 in TXSD Page 1 of 5




                        EXHIBIT PP

                 Keyes EEOC Charge,
                 HOU00146312-146315
                                                                                       PRIVILEGED

                       Case 4:18-cv-00644 Document 65-7 Filed on 11/18/19 in TXSD Page 2 of 5
                                                                                                                AGENCY                            CHARGE NUMBER
                 ^CHARGE OF DISCRIMINATION
This form te affected by the Privacy Act of 1974; See Privacy Act Statement before completing this                        FEPA
form.                ·
                                                                                                                 X        EEOC
                                         TEXAS WORKFORCE COMMISSION, CIVIL RIGHTS DIVISION                                                                          and EEOC
                                                               State or local Agency, if any                                                   S.S. No.

NAMB(lndicate Mr, Ms., Mrs.)                                                                             HOME TELEPHONE (Include Area Code)
Ms. Paula Denise Keyes                                                                                   281-495-4349
STREET ADDRESS                                              CITY, STATE AND ZIP CODE                                                                         DATE OF BIRTH
13010 Lawsons Creek Lane                              Houston, Texas 77072                                                                                   Sept. 11, 1967
NAMED IS THE EMPLOYER, LABOR ORGANIZATION, EMPLOYMENT AGENCY, APPRENTICESHIP COMMITTEE, STATE OR LOCAL GOVERNMENT
AGENCY WHO DISCRIMINATED AGAINST ME (If more than one list below.)
NAME                                                                                 NUMBER OF EMPLOYEES, MEMBERS                      TELEPHONE (Include Area Code)
City of Houston, Texas / Houston Fire Department                                                     over 4,000                        713/837-0311
STREET ADDRESS                                              CITY, STATE AND ZIP CODE                                                                         COUNTY
901 Bagby                                          Houston, TX 77002                                                                                         Harris
NAME                                                                                                     TELEPHONE NUMBER (Include Area Code)


STREET ADDRESS                                              CITY, STATE AND ZIP CODE                                                                         COUNTY


CAUSE OF DISCRIMINATION BASED ON (Check appropriate box(es))                                                                     DATE DISCRIMINATION TOOK

        X      RACE                    COLOR           X      SEX                     RELIGION                   AGE                2001                  July 7, 2009


               RETALIATION                     NATIONAL                       DISABILITY                 OTHER (Specify)

                                               ORIGIN                                                                                         CONTINUING ACTION

THE PARTICULARS ARE (If additional paper is needed, attach extra sheet(s)):


I.      I went through the Houston Fire Academy in 2001. While I was there an investigation was conducted to determine if
        certain trainees were being treated harsher than White male trainees. I did not file a complaint but I was told that my
        treatment at the academy was part of the investigation. In addition, other trainees commented to me and others that it
        appeared that 1 was being treated differently that other trainees and I was being subjected to harsher treatment and
        requirements than other trainees. I did not pursue any claims against HFD at this time and I was not advised the
        outcome of the investigation.


                                                                                                                        GIGI F. COX
                                                                                                                  Notary Public, State of Texas           (continued on next page)
                                                                                                                    My Commission Expires
                                                                                                                     November 16, 200°




                                                                                                 NOTARY - (When n.                        and Local Requirements)
I want this charge filed with both the EEOC and the State or local Agency, if any. I
will advise the agencies if I change my address or telephone number and I will
cooperate fully with them in the processing of my charge in accordance with their
procedure.                                                                                       I swear or affirm that I have reatlthe above charge and that it is true to the best of
                                                                                                 my knowledge, information and belief.
1 declare under penalty of perjury that the foregoing is true and correct.                             ATURE OF COMPLAINANT


                                                                                                 SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
                                                                                                 (Day, month, and year)

     it?
EEOC FORM 5 (Test 10/94)




                                                                                       PRIVILEGED                                                                                    HOU00146312
                                                PRIVILEGED

       Case 4:18-cv-00644 Document 65-7 Filed on 11/18/19 in TXSD Page 3 of 5




                                                       EEOC Charge No.
                                                       Charging Party: Paula Keyes
                                                       Respondent: City of Houston, Texas /
                                                                      Houston Fire Department


III.    During my employment with HFD I have been subjected to discrimination regarding fire
        station assignments. As a courtesy, before a firefighter posts to an open position at a fire
        station, they are encouraged to call the captain of the shift to talk to them about the posting.
        It is not a requirement but suggested in an attempt to avoid any animosity that may be
        generated if a firefighter posts to a opening without getting the informal okay from the
        captain. In early 2008, I was ending a temporary assignment and called numerous fire
        stations that had open slots posted as available. Each fire station captain I spoke with gave
        me an excuse to prevent me from posting to the open position. I was told the shifts were full
        even though open positions remained on the list and that they had someone in mind that was
        going to post to open position, but would not tell me if that would open a slot on another
        shift. One captain told me that he wanted to keep the rookie assigned to his station. I finally
        realized that I could not risk calling all the captains who had open positions because then I
        would be forced to post to a position over the captain's objections so I eventually posted to
        an open position without calling the Captain first.

IV.     In 2009,1 attended the Air Rescue Firefighting ("ARFF") certification program at the HFD
        Academy. In order to be assigned to work at the fire stations at the airports, a firefighter has
        to successfully complete this course. After completion of the program, I was assigned to
        work at Fire Station 54 at Intercontinental Airport. I began working at Station 54 on the A
        shift on April 8, 2009. Station 54 has a separate woman's sleeping area, unlike most older
        fire stations. Firefighters are responsible for cleaning their own dorm and bathrooms. When
        I started working at Station 54, there was only one other female firefighter, Jane Draycott,
        assigned to the station and we both worked on the A shift. I was aware that the male
        firefighters did not associate with her during the down time and that she had been subjected
        to harassing behavior and conduct.

V.      I arrived for my tour on July 7,2009 at approximately 6:30 a.m. This was my first tour since
        I left the station the morning of June 30, 2009. When I arrived at the station, I noticed Jane
        Draycott standing on the apparatus floor with the captain. When I approached them,
        Draycott warned me that the female dorm room was a mess and I did not want to go in there.
        I went into the female dorm room and saw writing on the walls and my personal photographs
        on the floor. The photographs I had at the firehouse were kept inside my locker near my bed.
        I also saw that Draycott's locker was open and all of her photographs had been vandalized
        and were written on with what appeared to be the same black marker that was used to write
        on the walls. I then picked up my photographs from the floor to inspect them and found that
        my photographs had also been vandalized and had been written on with a black marker.

                                                                                           Page 2 of4




                                                PRIVILEGED                                                 HOU00146313
                                                PRIVILEGED

        Case 4:18-cv-00644 Document 65-7 Filed on 11/18/19 in TXSD Page 4 of 5




                                                       EEOC Charge No. ^UO- >0<f\
                                                       Charging Party: Paula Keyes
                                                       Respondent: City of Houston, Texas /
                                                                      Houston Fire Department


VI.      On July 7, 2009, written on the walls above the desk, and on the back of the pull down bed
         on my side of the dorm were the words "die niggar" (sic). On Draycott's side of the female
         dorm room the words "niggar lover" (sic) and "die bitch" were written on the wall above her
         desk on either side of a photograph that was on Draycott's desk. The word "die bitch" were
         also written on Draycott's locker door. A photograph of Draycott's teenage daughter that
         was killed in a car accident about two years ago was also vandalized. This photograph was
         kept by Draycott inside her locker and the word "dead" was written in black marker over
         Draycott's daughter's face. It appeared to me that all the vandalism and writing was done
         with the same type of black marker and handwriting looked like it was done by a single
         person.

VII.     I contacted Captain Jordan, President of the Black Firefighters Union, to report the incident.
         Later that day, Draycott and I also provided statements to HFD about the event.

VIII.    I was on vacation on June 27, 2009 but was told of the events that occurred that day by
         Draycott when I returned to work on June 29, 2009. Draycott said that on June 27, 2009,
         someone had turned off the cold water in the female shower causing her to be scalded when
         she went to take her shower and also that the speaker in the female dorm had been turned off
         so she could not hear any pages or any calls that might have gone out. None of the male
         firefighters denied that these events had occurred. While I had not made any complaints
         about my treatment at Station 54,1 was aware that Draycott had made complaints prior to
         July 7, 2009 about harassment, offensive conduct, and the hostile work environment.

IX.      After the incidents of July 7,2009,1 was placed on leave. The reason I was told I was being
         placed on leave was to allow an investigation to take place and appropriate actions to be
         instituted before I returned to work.

X.       The City of Houston, Texas / Houston Fire Department has engaged in a pattern and practice
         of targeting female firefighters and Black / African American firefighters and subjecting
         these firefighters to harassment and a hostile work environment.




                                                                                           Page 3 of4




                                                PRIVILEGED                                                HOU00146314
                                                 PRIVILEGED

        Case 4:18-cv-00644 Document 65-7 Filed on 11/18/19 in TXSD Page 5 of 5




                                                        EEOC Charge No.
                                                        Charging Party: Paula Keyes
                                                        Respondent: City of Houston, Texas /
                                                                       Houston Fire Department


XI.      The actions directed towards me and other female firefighters were demeaning, humiliating,
         hostile, aggressive, unprofessional and constituted sexual harassment that was severe,
         egregious, pervasive and altered the terms and conditions of my employment. These events
         occurred continuously from 2001 until I was placed on leave on July 7, 2009.

XII.     I was targeted for harassment, a hostile work environment, and discrimination because ofmy
         gender (female) and my race / color.

XIII.    I have not attempted to list every act or detail in this charge.

XIV.     I expressly state that I want this charge filed with both the EEOC and the State or Local
         Agency.

XV.      I have been discriminated against, subjected to different terms and conditions of
         employment, and to harassment because of my gender (female) and my race and color
         (African American / Black) in violation of Title VII of the 1964 Civil Rights Act, as
         amended, 42 U.S.C. § 2000e, etseq., and the Texas Commission on Human Rights Act, as
         codified in the Texas Labor Code § 21.001, et. seq.




                                                                                       Page 4 of4




                                                 PRIVILEGED                                           HOU00146315
